﻿132.	At the outset of my statement I should like, on behalf of my delegation and on my own behalf, to express deep feelings of sympathy and condolences to the Government and the people of the Yemen Arab Republic on the sad occasion of the sudden and tragic deaths of Mr. Ibrahim Mohamed Al-Hamdi, the President of the Yemen Arab Republic, and his brother.
133.	Mr. President, it gives me great pleasure to convey to you the sincerest congratulations of my delegation on your election to the presidency of the thirty-second session of the General Assembly My delegation is confident that your well-known qualities of wisdom and good judgment will enable you to preside successfully over our deliberations. In extending its congratulations to you. Sir, my delegation also expresses to you its assurance of full co-operation in the spirit of the policy of non-alignment to which both our Governments are committed. We wish you every success in fulfilling the tasks of your high office.
134.	I should also like on this occasion to pay a tribute to your predecessor, Mr. Hamilton Shirley Amerasinghe, for his valuable efforts in the service of the United Nations during his presidency of the thirty-first session of the General Assembly.
135.	The untiring, efforts of Secretary-General Kurt Waldheim for the promotion of peace and progress have rightly earned him the high esteem of the Member States. I wish to associate myself with the many speakers before me who have paid a tribute to the Secretary-General in appreciation of his work in the interest of humanity.
136.	The corner-stone of my Government's foreign policy is its belief that neither regional nor international peace can be secured unless peoples under colonial or alien rule are granted the right to self-determination. It is on the basis of this belief that my Government has consistently supported the legitimate struggle of peoples to attain independence and to take charge of their own destinies. The consistency and determination with which we championed the cause of the people of Djibouti throughout its long struggle to be free from colonial rule is known to all. It is therefore with great satisfaction and joy that we extend a fraternal welcome to the Republic of Djibouti as it takes its rightful place in the community of nations. We are confident that the deep-rooted historical, ethnic and cultural ties which link our peoples will ensure continued goodwill and friendly co-operation between our two States.
137.	The struggle of the Vietnamese people for freedom from foreign domination and for national unity was an epic one. We express our satisfaction at the accession to United Nations membership of the Republic of Viet Nam after an unnecessarily long delay, and we extend our good wishes for the future of its people.
138.	The Middle East is an area where contempt for equal rights and the self-determination of peoples has led to a serious situation which poses an ever-present threat to International peace and security The usurpation of Arab lands by the Zionists through various means over the years can be seen today in the acceleration of the plan for the de facto annexation of yet another area of Arab territory—the West Bank.
139.	My Government believes it is of the highest importance that the General Assembly condemn, without reservations and without a dissenting voice, Israel's attempt to change the demographic and political character of Arab territories through the establishment of Jewish settlements in the West Bank, on the Golan Heights, in the Gaza Strip and in Sinai.
140.	The Palestinian question is at the heart of the Middle East conflict. My Government wishes to reaffirm its continued support for the Palestine Liberation Organization as the sole representative of the Palestinian people. While we welcome the momentum towards the reconvening of the Geneva Peace Conference on the Middle East and the growing acceptance of the principles on which the Conference should be based, we do not believe that this should be an end in itself. There are basic and fundamental principles that must first be recognized if a peaceful, just and lasting settlement is to be achieved. We firmly believe that full participation of the Palestine Liberation Organization in a reconvened Geneva Conference is essential for any meaningful progress towards peace.
141.	The long preoccupation of the United Nations with the problems of southern Africa reflects the enduring relevance of the Charter's emphasis on the equal rights and the self-determination of peoples. Despite the large body of resolutions on southern Africa, this Organization remains ineffective in implementing its own decisions and in assuming its responsibilities under the Charter.
142.	The lack of political will to pursue vigorously the application of internationally sanctioned principles encourages the racist minority regimes to persevere in their defiance and allows the traditional allies of racism to continue their collaboration with impunity.
143.	In South' Africa, the economic co-operation and friendly relations of its trading partners have not helped in the fight against apartheid, nor brought stability. On the contrary, they have strengthened it. The murder of prominent political personalities and of schoolchildren, and the atrocities committed against the people continue unabated.
144.	If the situation in South Africa was a potential threat to peace almost 20 years ago—as the Security Council concluded at that time—it is certainly a real threat to peace today
145.	Having supplied South Africa not only with sophisticated weapons and their patents, but also with nuclear power, its trading partners now express surprise and alarm because the monster they created has the capacity to produce and test nuclear weapons.
146.	If the United Nations action against South Africa is to have any meaning or effect, the international community, and in particular the powerful friends of the racist regime, should have the moral courage fully to assume their responsibilities under the Charter and to implement the decisions of the Organization.
147.	The liberation of Zimbabwe is another source of deep concern to my Government. Unfortunately, the situation there has been allowed to drag on interminably over the years and to deteriorate to the point where it constitutes a distinct threat to peace and security in the region.
148.	The reality of the situation is that no matter how much the Smith regime and its supporters twist and manoeuvre, majority rule will inevitably be established.
149.	My Government fully supports all efforts aimed at finding a peaceful solution to the problem in conformity with the principles of the Charter. Such efforts must not, however, be allowed to prolong the racist minority domination of Zimbabwe, nor should they compromise the aspirations of its people for genuine independence.
150.	In conformity with our policy in the past, my Government will continue to support to the fullest extent possible the liberation forces of the people of Zimbabwe so long as the intransigence of the minority regime and the realities of the situation render armed struggle necessary.
151.	With respect to Namibia, the illegal presence of South Africa in a Territory with international status and the racist domination of its people constitute aggression against Namibia.

152.	In recent months we have been informed about initiatives that have been taken by certain States to bring about a settlement of the problem. In the view of my Government, the United Nations would renege on its responsibilities if it failed to obtain, inter alia: first, a resumption of United Nations responsibility for Namibia by the establishment of an interim United Nations administration of the Territory; secondly, the termination of South Africa's administration of the Territory before the interim administration is set up; thirdly, the complete withdrawal of South Africa's troops from Namibia before an exercise in self-determination is conducted; fourthly, the territorial integrity of Namibia, including Walvis Bay.
153.	My Government hopes that there will not be a repetition of the sterile ultimatums, the successive periods of grace, and the vetoing of meaningful resolutions which have frustrated the will of the majority of Member States. We trust that South Africa's friends on the Security Council will give their powerful support to the only kind of pressure which the Vorster regime understands and which the situation merits: measures under Chapter VII of the Charter.
154.	I shall briefly touch upon the international economic situation. The slow pace of efforts to establish a new world economic order constitutes yet another threat to world stability. My Government regrets that the Paris talks, the Conference on International Economic Co-operation, while achieving some progress, fell far short of reaching internationally established goals.
155.	Our world today is characterized by ever-growing interaction and interdependence of which the rising expectations of the peoples of the poorer nations for a better life and the tremendous technological capabilities and productive capacities of the developed nations are the essential components. In this respect, while the developing countries themselves should exert maximum efforts for speedy development, it is necessary that the advanced nations agree to utilize their resources and technical know-how for others to develop in turn their own resources without exploitation.
156.	Another matter which needs careful study and resolute action is the growing protectionism of the industrial States. This unfortunate development could well invalidate any progress made towards equalizing the conditions of world trade.
157.	My delegation hopes that the more widely representative forum of the General Assembly will be able, during its present session, to come to grips with the issues which still present obstacles to the establishment of a just and equitable world economic order.
158.	In this connexion, better terms of trade established through commodity prices and easier access to markets, the improved quality and increased flow of aid on concessional terms, easing of indebtedness and monetary facilities, sharing of technology and the accruing benefits, and a host of other equally important related issues constitute the necessary prerequisites for the attainment of the desired order.
159.	There are many situations obtaining in the world today where peace has either been shattered or rendered precarious as a result of the denial of the right to self-determination. I have already mentioned the dangerous situation in southern Africa, where the rights of the people have been cruelly denied by colonial racists. I have also mentioned the case of the Palestinian people, whose homeland has been usurped by Zionist settlers.
160.	Both situations have given rise to dangerous tension and to conflict and will continue to do so unless the rights of the people concerned are recognized and their aspirations given practical expression. The twentieth century has witnessed a decisive repudiation of outdated practices and justifications for territorial acquisition and the development of a new moral, political and legal ethic: the self- determination of peoples.
161.	The development of international law on the question of self-determination, particularly through the decisions of the Security Council, the General Assembly and the International Court of Justice, as well as the various legal instruments agreed to by the United Nations, makes clear the principal points: first, that self-determination is a fundamental right in contemporary international law, and, secondly, that the right to self-determination is available to all peoples who are subjugated, that is, who are functionally subjected to colonialism.
162.	My delegation considers it necessary to draw attention to these fundamental principles because disregard for them is the source of the tension currently obtaining in the Horn of Africa. The threat to peace in the region is the direct result of the denial of the right to self-determination and independence of the people living in the area. The struggles taking place in Ogaden, and in other areas within the Ethiopian empire are manifestations of the determination of the people to free themselves from colonial rule in exercise of their inalienable right to self-determination.
163.	The western Somalia question is not of recent origin, as the Ethiopian Government attempts to portray it. Its genesis goes back to the late nineteenth century, at the time of the scramble for Africa. The international community has only recently become more aware of this problem through press reports on the wide-scale fighting taking place there. It is indeed a tragedy that in the past countless appeals for justice were left unheeded and international interest in the plight of the people of western Somalia had to be aroused only after much suffering and destruction. Unfortunately, there still exist some misconceptions on the origins of the problem, the objectives of the liberation struggle and the position of the Somali Government on this matter. I wish therefore to provide the Assembly with factual information on the question in the hope that it will then have a fuller understanding of the situation.
164.	It is important to note that until the European Powers came to the Horn of Africa in the 1880s the Somali people enjoyed an independent existence and controlled their own affairs. The Ottoman Empire exercised nominal suzerainty over the coastal areas and over some inland centres such as Harar, while the rest of the Somali hinterland enjoyed total independence. The end of Ottoman suzerainty in 1884 saw the arrival of the British, the French and the Italians. In the period between 1884 and 1887 the three Powers were busy concluding protectorate treaties with Somali representatives.
165.	At the time those agreements between the European and the Somali people were being negotiated, Emperor Menelik of Ethiopia took advantage of the situation and began an ambitious expansionist drive to extend the frontiers of the Empire. In this drive Ethiopia's territorial ambitions were facilitated by the collusion of the three European colonial Powers and by the cupidity of the European arms suppliers.
166.	In the ensuing political and military scramble the frontiers of the Ethiopian empire were extended beyond all expectations. Harar, which had been an independent Somali State since time immemorial, fell to Menelik's forces in 1887. Its occupation enabled Menelik to send his hordes into Somali territory. In 1891 Menelik brazenly stated in a circular letter to the European Powers:
"While tracing today the actual boundaries of my Empire, I shall endeavour, if God gives me life and strength, to re-establish the ancient frontiers of Ethiopia up to Khartoum and as far as Lake Nyanza, with all the Gallas.
"Ethiopia has been for fourteen centuries a Christian island in a sea of pagans. If Powers at a distance come forward to partition Africa between them, I do not intend to be an indifferent spectator.
"As the Almighty has protected Ethiopia up to this day, I have confidence he will continue to protect her and increase her borders in the future ..."
In the light of the version of this circular letter given on 10 October in this very hall, I emphasize the word "indifferent".
167.	Menelik successfully realized his ambitions for territorial aggrandizement through a series of pacts and agreements with other colonial Powers. These agreements were concluded without the knowledge and against the interests of the population concerned.
168.	The Anglo-Ethiopian Treaty of 1897 was a typical example of the betrayal of the trust of the Somali people and the sacrifice of their interests and rights as part of a political bargain with Menelik. That treaty purported to transfer Somali territory to the Ethiopian empire. It was negotiated without consulting the people concerned, and its existence was not brought to their knowledge until 1934, when an Anglo-Ethiopian boundary commission attempted to demarcate the boundary. The Somali people expressed indignation and outrage in widespread disturbances. In fact, until 1935 the Ethiopian presence on Somali territory had been confined to a few areas on the periphery of the Ogaden and sporadic military forays from those areas.
169.	My delegation wishes to make it clear that Britain had no authority whatsoever to cede or in any way to traffic in the land of the Somali people. The treaties it concluded with the Somali people between 1884 and 1887 provided the only possible basis for whatever British authority may have exited with regard to those parts of Somali territory under British protection. The protectorate treaties were international agreements. If one seeks to separate the 1897 treaty from the prior protectorate treaties of 1884 to 1889, then the 1897 treaty falls, for lack of all authority.
170.	As for the agreement purported to have been concluded between Ethiopia and Italy in 1896 establishing the boundaries of former Italian Somaliland and Ethiopia, it should be noted that there is no official version of the agreement in existence. But that is not important. More significant is the fact that, as in the case of the Anglo- Ethiopian Treaty, the Somali inhabitants were not consulted at any stage of the purported negotiations. In any case, the question of western Somalia is today not one of boundaries between Somalia and Ethiopia; it is a colonial question. That colonial situation is in the process of being terminated by the people concerned, with the Western Somali Liberation Front and their vanguard.
171.	Ethiopia endeavours to mislead international, opinion by repeatedly claiming that until 1975 there had been no liberation movement western Somalia. This manoeuvre is not surprising, since throughout its occupation of the territory Ethiopia has resorted to every device to hide the facts. Until recently it was relatively successful in this regard because of the apathy and disinterest of the international community. Its ostrich-like attitude of denying the existence of the Western Somali Liberation Front is characteristic of all colonialists.
172.	The liberation struggle that is being waged in western Somalia is by no means a new phenomenon. It began at the turn of this century when Sayed Mohamed Abdulla Hassan, a great Somali nationalist, rallied Somali forces in a war of liberation against Ethiopian, French, British and Italian colonialism. His struggle continued for 21 years, from 1899 to 1920. He was born in the Ogaden, and he died there. The liberation struggle he began has continued with varying degrees o/intensity until this day.
173.	The Western Somali Liberation Front, which was established in 1943, has on behalf of the entire people taken upon itself the sacred trust of carrying on the struggle until total freedom is achieved. If Ethiopia pretends ignorance of the existence of the Western Somali Liberation Front, it is because Ethiopia is afraid to recognize and accept the realities.
174.	Following the Italo-Ethiopian conflict in 1935, Italy occupied western Somalia and remained there until 1941, when it was driven out by British forces. When Emperor Haile Selassie was restored to power in 1942, Britain retained the administration of the Ogaden, recognizing that the area was a distinct entity separate from Ethiopia.
175.	There was hope that the wrong which had been inflicted on the people would have been redressed and that they would be given their right to self-determination. In fact a proposal along these lines was made at the time. Regrettably, because of power politics and the prevailing insensibility to human aspirations, the wishes of the people of western Somalia were again ignored. They were betrayed, and in 1948 were once more compulsorily transferred to Ethiopian rule. This transfer was not without protest. Violent demonstrations took place throughout the region and there was active opposition to the imposition of Ethiopian rule. Repressive measures by the Ethiopian authorities included the public hanging of 15 prominent elders of the community as 3n act of intimidation.
176.	The final act in the alienation of Somali territory came as late as 1954, when another portion of the Ogaden, officially known as the Reserved Areas, was handed over by Britain to the Ethiopians. This was again protested widely, though in vain, both by public demonstrations and by petitions to the United Nations and the British Government.
177.	In the years that followed. Ethiopia war, able to maintain a military presence in the region. Through massive supplies of modern armaments it pursued at dispense of colonial policy. Through torture, arbitrary arrest, intimidation, the confiscation of properties and other inhuman methods, it endeavoured to farce the people’s submission. 
178.	Over the past three years, ever since the present regime came to power, various humanitarian organizations have amassed a substantial body of evidence on human right violations in Ethiopia proper. The details of these violations have caused widespread horror and revulsion in the international community. Yet in terms of scale and intensity, those should not be compared to the atrocities that have been committed by the Ethiopian regime against the Somali population of the occupied territories. In whatever place the Ethiopians have set foot in Western Somalia they have left a trail of hate, and have unwittingly strengthened the resolve of the population to secure their freedom at any price.
179.	Ethiopia continues to use every opportunity to exploit for its own purposes the principles of territorial integrity and the inviolability of frontiers. It would like the international community to ignore the fact that its political evolution is not that of a nation-State but that of an empire acquired through nefarious means.
180.	In order to maintain and to keep that empire intact Ethiopia is trying to claim protection under principles which are inimical to the decolonization process. In other words, it is trying to run with the hares and hunt with the hounds. Our Charter and the resolutions of the Security Council and General Assembly enjoin respect for the principle of equal rights and self-determination of peoples,. The Charter sets out in paragraph 3 of its Article 1 as one of its objectives "... encouraging respect for human rights and for fundamental freedoms for all .. .".
181.	Ethiopia's position will continue to be in direct conflict with the provisions of the Charter if it refuses to allow the peoples under its colonial rule their right to self-determination. The United Nations must not allow itself to be misled simply because Ethiopia happens to be a black colonial empire and not a white European one.
182.	Imagine what would have happened if the European colonial Powers had used the same arguments Ethiopia is advancing today and had succeeded! Very few countries would have been able to achieve their independence.
183.	By political manipulation, Ethiopia continues to solicit legitimacy for the illegally acquired territories on the grounds that the boundaries of Ethiopia have the same legitimacy 3S others.
155. Ethiopia is trying to convince the international community that, having ridden itself of an Emperor, the empire has automatically been transformed into a unitary State with all the rights and privileges of a State. It hopes by these means to incorporate the colonial territories and thereby pre-empt any demand for self-determination or any action which the international community may wish to make in this
186.	My delegation wishes to make clear that it will not be deceived for these manoeuvres and that it v/ill actively support the people in western Somalia.
187.	I hope that my intervention has provided the General Assembly with the necessary information enabling a clear understanding of the present situation in the Horn of Africa and of the historical developments that have led to that situation. The position of the Somali Democratic Republic is to seek a just and peaceful solution to the problem. In the past, we undertook several initiatives both at the bilateral level and through the OAU to achieve that end. Unfortunately, Ethiopia continues to be totally obsessed with its desire to hold on to its empire, and consequently has rejected any constructive proposal for a peaceful settlement.
188.	In the wake of major victories that have been scored by the Western Somali Liberation Front, Ethiopia has been engaged in a plan to make Somalia a scapegoat for the failure of Ethiopia's colonial policies, and to this end has done everything to precipitate direct military conflict. A series of acts of aggression has been launched against my country by Ethiopia, with considerable loss of life and destruction of property. In spite of constant provocations, my Government continues to exercise maximum restraint. In the OAU Assembly of Heads of State and Government, held in Libreville in July of this year, and in other forums, we demonstrated that Somalia was not involved militarily in the present conflict. If aggression had been committed, it is Ethiopia which has transgressed against the people of western Somalia and continues to violate their rights.
189.	These hostile acts on the part of Ethiopia, the severance of diplomatic relations and their refusal to acknowledge the existence of the Western Somali Liberation Front are a clear indication of Ethiopia's unwillingness to enter into meaningful negotiations and to come to grips with the political realities existing within its empire.
190.	It is our belief that durable and lasting peace in the area can best be assured through a political solution that recognizes the right of the people of Western Somalia to self-determination. This can only be achieved if the parties to the conflict, namely, the Ethiopian authorities and the leaders of the Western Somali Liberation Front, are prepared to enter into direct negotiation. Somalia, for its part, »s prepared to offer its good offices to facilitate the holding of such negotiations.
191.	There is one final point I wish to make: the conflict that is taking place in western Somalia is a war of liberation. Any interference by foreign Powers will exacerbate that situation and widen the area of conflict.
 

